Citation Nr: 0401418	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for residuals of a cervical spine sprain.

2.  Entitlement to an increased (compensable) evaluation for 
laceration of the right wrist and third and fourth fingers.

3.  Entitlement to service connection for residuals of a 
cervical spine fracture.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney 
at law


WITNESSES AT HEARING ON APPEAL

The veteran and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1996 and May 1998 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 1996 rating 
decision, the RO granted service connection for residuals of 
a cervical spine sprain and assigned a 30 percent evaluation, 
effective November 13, 1995, and denied service connection 
for residuals of a cervical spine fracture.  In the May 1998 
rating decision, the RO continued the noncompensable 
evaluation for laceration of the right wrist and third and 
fourth fingers, denied an effective date earlier than 
November 13, 1995, for the grant of service connection for 
residuals of a cervical spine sprain, and determined that 
there was no clear and unmistakable error in the January 1955 
rating decision, which denied service connection for a 
cervical spine disorder.

In February 2001, the Board (1) denied an initial evaluation 
in excess of 30 percent for residuals of a cervical spine 
sprain; (2) denied a compensable evaluation for laceration of 
the right wrist and third and fourth fingers; (3) denied 
service connection for residuals of cervical spine fracture; 
(4) determined that the January 1955 rating decision denying 
service connection for a cervical spine disorder was not 
clearly and unmistakably erroneous; and (5) granted an 
effective date of March 18, 1992, and no earlier, for the 
grant of service connection for residuals of a cervical spine 
sprain.  

The veteran appealed the February 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Order, the Court vacated the February 2001 
Board decision and remanded the issues for compliance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Specifically, the Court 
stated that the veteran had not been properly notified of the 
evidence necessary to substantiate his claims nor had he been 
properly notified of which evidence the Secretary would seek 
to obtain and which evidence the veteran would be expected to 
obtain.  In February 2003, the Secretary of VA filed a motion 
for clarification of the January 2003 Order, noting that the 
Court's applicable precedent had established that the VCAA 
does not apply to a claim for clear and unmistakable error.  
Specifically, the Secretary stated that one of the issues in 
the February 2001 Board decision involved clear and 
unmistakable error and questioned whether such issue was 
intended to be vacated and remanded to the Board for 
compliance with the VCAA.  In March 2003, the Court revoked 
the January 2003 Order, determining that the veteran had 
abandoned his claim for clear and unmistakable error, and 
issued a new order, stating the following:

ORDERED that that part of the February 
20, 2001, Board decision denying a 
disability rating greater than 30% for 
residuals of a cervical spine sprain; 
denying a compensable disability rating 
for lacerations of the right wrist and 
third and fourth fingers; and denying 
service connection for residuals of a 
cervical spine fracture is VACATED and 
those matters are REMANDED to the Board 
for readjudication.  

(Capitals in original.)

The case has been returned to the Board for further appellate 
review.

Initially, the Board notes that in a December 2003 
submission, the veteran listed the issue of entitlement to an 
earlier effective date for the grant of service connection 
for residuals of a cervical spine sprain as being currently 
before the Board.  The Board disagrees with this finding.  
The March 2003 Court Order lists the issues that were vacated 
in the February 2001 Board decision, which included only 
those issues listed on the title page of this remand.  See 
above quotation from the March 2003 Order.  The March 2003 
Court Order did not vacate that part of the February 2001 
Board decision denying an effective date earlier than March 
18, 1992, for the grant of service connection for residuals 
of a cervical spine sprain.  Therefore, the Board finds that 
such issue is not properly before the Board, as it is 
required by the law-of-the-case doctrine to comply with a 
Court order, and the Court order did not vacate the part of 
the February 2001 decision that denied an effective date 
earlier than March 18, 1992, for the grant of service 
connection for residuals of a cervical spine sprain.  See 
Browder v. Brown, 5 Vet. App. 268, 270 (1993) (once a matter 
has been decided by an appellate court, the lower tribunal 
"is without power to do anything which is contrary to either 
the letter or spirit of the mandate construed in light of the 
opinion of the court deciding the case." (quoting City of 
Cleveland v. Federal Power Commission, 182 U.S. App. D.C. 
346, 561 F.2d 344, 346 (D.C. Cir. 1977))).  Thus, the Board 
will not readjudicate the earlier effective date claim.

The Board further notes that this appeal is remanded to the 
RO via the Appeals Management Center, in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

In the Court's March 2003 Order, it noted that section 
5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added in Court Order); see also 
38 C.F.R. § 3.159(b) (2003).  In this case, the veteran has 
not been provided, in the same notice, of the evidence 
necessary to substantiate his claims for (1) entitlement to 
an initial evaluation in excess of 30 percent for residuals 
of a cervical spine sprain; (2) entitlement to an increased 
(compensable) evaluation for laceration of the right wrist 
and third and fourth fingers; and (3) entitlement to service 
connection for residuals of a cervical spine fracture; and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, these 
claims must be remanded for compliance with the statute and 
the regulation.

The veteran's representative has asserted that another 
examination is necessary as to the claim for entitlement to 
an initial evaluation in excess of 30 percent for residuals 
of a cervical spine sprain; however, the Board notes that 
examinations have been provided for that specific disability 
in May 2002 and March 2003, and thus another examination will 
not be requested.

The Board finds, however, that another examination is 
necessary for the service-connected laceration of the right 
wrist and third and fourth fingers to determine how the 
residual scar affects the veteran's right wrist and fingers.  
The last examination for this disability was conducted in 
1998.  As to this issue, the Board notes that the service 
medical records show that the laceration that the veteran 
sustained in service was to the right wrist and the third and 
fifth fingers.  When service connection was granted in the 
January 1955 rating decision, the disability was 
characterized as a laceration to the right wrist and the 
third and fourth fingers.  Regardless, the Board will have 
the examiner state specifically what fingers are involved in 
the laceration.

The Board notes that the veteran has raised a claim for 
service connection for headaches as being due to the service-
connected residuals of a cervical spine sprain.  The veteran 
raised this argument in the October 2001 brief to the Court.  
In the Secretary's brief, filed in February 2002, he agreed 
that the veteran had raised a claim for service connection 
for headaches and that the Board had failed to address this 
claim in its February 2001 decision and recommended that the 
Court remand this claim to the Board so that VA could 
adjudicate the claim.  While the March 2003 Court order did 
not address this issue, the Board finds that a remand of the 
issue of service connection for headaches as being due to the 
service-connected residuals of a cervical spine sprain is the 
proper disposition of this claim.  While the veteran has 
argued that this issue is currently before the Board and that 
it should have granted the veteran a separate evaluation for 
headaches, there has been no rating decision, notice of 
disagreement, statement of the case, or substantive appeal 
addressing the issue of entitlement to service connection for 
headaches.  See 38 C.F.R. § 20.200 (2003) (appeal before 
Board consists of timely filed notice of disagreement in 
writing, and after the issuance of a statement of the case, a 
substantive appeal).  Thus, the Board finds that the RO must 
adjudicate the claim, and the veteran must perfect an appeal 
as to this issue, prior to the Board considering it.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include notifying him and his 
attorney of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate the claims for 
(i) entitlement to an initial evaluation 
in excess of 30 percent for residuals of 
a cervical spine sprain; (ii) entitlement 
to an increased (compensable) evaluation 
for laceration of the right wrist and 
third and fourth fingers; (iii) 
entitlement to service connection for 
residuals of a cervical spine fracture; 
and (iv) entitlement to service 
connection for headaches as being 
secondary to the service-connected 
residuals of a cervical spine sprain, and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice and duty to assist obligations 
have been satisfied.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of the service-
connected laceration of the right wrist 
and third and fourth fingers.  The 
examiner should be provided with the 
veteran's claims folder prior to the 
examination.  The examiner should be 
informed that the initial injury 
sustained in July 1945 was that of a 
laceration to the right wrist and the 
third and fifth fingers and that 
examination at that time showed that the 
tendons and nerves were intact and that 
the veteran needed three silk sutures.  
The examiner should be further informed 
that the veteran has reported he 
sustained a fracture to the right distal 
radius in October 1988, which is not a 
disability for which the veteran is 
service connected.  The examiner is asked 
to describe the location of the 
laceration and state which fingers are 
involved.  Additionally, the examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings and should state whether the 
laceration is: 
(i) poorly nourished with repeated 
ulceration; 
(ii) superficial and unstable (a 
superficial scar is one not associated 
with underlying soft tissue damage.  An 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar); 
(iii) tender and painful on objective 
demonstration, or
(iv) limits the function of the wrist 
and/or the affected fingers.  The 
examiner is asked to report the range of 
motion of the right wrist and third and 
fourth fingers and any other pertinent 
findings that relate to the wound that 
the veteran sustained in service.

The examiner should attempt to 
differentiate between any impairment due 
to the service-connected laceration of 
the right wrist and fingers and any 
impairment due to the nonservice-
connected fracture to the right distal 
radius. 

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, may 
adversely affect the outcome of the 
claim.  38 C.F.R. § 3.655 (2003).

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  The RO should then readjudicate the 
claims for (i) entitlement to an initial 
evaluation in excess of 30 percent for 
residuals of a cervical spine sprain; 
(ii) entitlement to an increased 
(compensable) evaluation for laceration 
of the right wrist and third and fourth 
fingers; and (iii) entitlement to service 
connection for residuals of a cervical 
spine fracture.  If the benefits remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.

6.  The RO should adjudicate the claim 
for service connection for headaches as 
being secondary to the service-connected 
residuals of a cervical spine sprain.  
The veteran must be advised of the time 
limit in which he may file a notice of 
disagreement and a substantive appeal 
(following the issuance of a statement of 
the case).  See 38 C.F.R. § 20.302(b) 
(2003).  He must also be provided an 
opportunity for a hearing on this issue.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


